DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 

Applicant's remarks amendment filed on 02/21/2022 with respect to the art rejection of the claims have been fully considered and they are persuasive as amended and in the light of the Examiner's amendments. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brice S. Dumais on 03/07/2022.

This listing of claims will replace all prior versions and listings of claims in the application:
IN THE CLAIMS:

1.	(Currently amended) A system, comprising:
a first computing device comprising:
one or more first memory units; and 
one or more first processors coupled to the first memory units and configured, upon executing one or more first instructions, to:
utilize a first pseudo random bit generator to pseudo randomly generate a first encryption key;
encrypt, using the first encryption key, data for transmittal to a second computing device; and
transmit the encrypted data for receipt by the second computing device; and
	the second computing device comprising:
one or more second memory units; and
one or more second processors coupled to the second memory units and configured, upon executing one or more second instructions, to:
	receive the encrypted data;
utilize a second pseudo random bit generator to pseudo randomly generate a second encryption key that matches the first encryption key;
decrypt the encrypted data using the second encryption key; and
transmit the data for use;
wherein the one or more second processors of the second computing device are further configured, upon executing the one or more second instructions, to:
receive second encrypted data from the first computing device, wherein the second encrypted data is encrypted based on a third encryption key;
generate a fourth encryption key that matches the third encryption key;
decrypt the second encrypted data using the fourth encryption key; and
transmit the second data for use.

2.	(Currently amended) A system, comprising:
a second computing device comprising:
one or more memory units; 
one or more processors coupled to the memory units and configured, upon executing one or more instructions, to:
receive encrypted data from a first computing device, wherein the encrypted data is encrypted based on a first encryption key that was pseudo randomly generated, by the first computing device, utilizing a first pseudo random bit generator;
utilize a second pseudo random bit generator to pseudo randomly generate a second encryption key that matches the first encryption key;
decrypt the encrypted data using the second encryption key; and
transmit the data for use;
wherein the one or more processors of the second computing device are further configured, upon executing the one or more instructions, to:
receive second encrypted data from the first computing device, wherein the second encrypted data is encrypted based on a third encryption key;
generate a fourth encryption key that matches the third encryption key;
decrypt the second encrypted data using the fourth encryption key; and
transmit the second data for use.

3.	(Cancelled)  



5.	(Original) The system of Claim 2, wherein the one or more processors of the second computing device are further configured, upon executing the one or more instructions, to delete the second encryption key.

6.	(Original) The system of Claim 2, wherein the second encryption key is identical to the first encryption key.

7.	(Original) The system of Claim 2, wherein the one or more processors of the second computing device are further configured, upon executing the one or more instructions, to generate the second encryption key in real time after receiving the encrypted data.

8.	(Original) The system of Claim 2, wherein transmitting the data for use comprises transmitting the data for storage or transmitting the data for display to a user.

9.	(Cancelled)  

10.	(Original) The system of Claim 2, wherein the data is a frame of a video.

11.	(Original) The system of Claim 2, wherein the second computing device is or includes a monitor.

12.	(Currently amended) A method, comprising:
receiving, by one or more processors of a second computing device, encrypted data from a first computing device, wherein the encrypted data is encrypted based on a first encryption key that was pseudo randomly generated, by the first computing device, utilizing a first pseudo random bit generator;

decrypting, by the one or more processors of the second computing device, the encrypted data using the second encryption key; and
transmitting, by the one or more processors of the second computing device, the data for use;
receiving, by the one or more processors of the second computing device, second encrypted data from the first computing device, wherein the second encrypted data is encrypted based on a third encryption key;
generating, by the one or more processors of the second computing device, a fourth encryption key that matches the third encryption key;
decrypting, by the one or more processors of the second computing device, the second encrypted data using the fourth encryption key; and
transmitting, by the one or more processors of the second computing device, the second data for use.

13.	(Cancelled)  

14.	(Currently amended) The method of Claim 12, wherein generating the second encryption key comprises generating the second encryption key using one or more seed values.

15.	(Original) The method of Claim 12, further comprising deleting, by the one or more processors of the second computing device, the second encryption key.

16.	(Original) The method of Claim 12, wherein the second encryption key is identical to the first encryption key.



18.	(Original) The method of Claim 12, wherein transmitting the data for use comprises transmitting the data for storage or transmitting the data for display to a user.

19.	(Cancelled)  

20.	(Original) The method of Claim 12, wherein the data is a frame of a video.


Allowable Subject Matter

Claims 1, 2, 4-8, 10-12, 14-18, and 20 are allowed.

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks filed on 02/21/2022 and examiner amendments are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493